IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JODY CUOMO,                                            No. 66484
                 Appellant,
                 vs.
                 DELUCA & ASSOCIATES, P.C., A                                  FILED
                 DOMESTIC PROFESSIONAL
                 CORPORATION; AND ANTHONY J.                                   JAN 15 2016
                 DELUCA, ESQ., INDIVIDUALLY,                                 TRACE K. LINDEMAN
                                                                          CLERK•pf SyPREME COURT
                 Respondents.                                             BY      /1 1a
                                                                                .24
                                                                               DEPUTY CLERK
                                                                                              r-
                                         ORDER OF AFFIRMANCE
                             This is an appeal from a district court order granting a motion
                 to dismiss or in the alternative for summary judgment in a legal
                 malpractice action. Eighth Judicial District Court, Clark County; Michael
                 Villani, Judge.
                             Causation of damages is a required element of each of the
                 claims alleged in appellant's complaint.   See Stalk v. Mushkin, 125 Nev.
21, 29, 199 P.3d 838, 844 (2009) (holding that a claim for breach of
                 fiduciary duty that arises out of the attorney-client relationship is a legal
                 malpractice claim); Clark CV. Sch. Dist. v. Richardson Constr., 123 Nev.
382, 396, 168 P.3d 87, 96 (2007) (stating that causation is an essential
                 element of a claim for breach of contract); Day v. Zubel, 112 Nev. 972, 976,
                 922 P.2d 536, 538 (1996) (identifying causation as one of the required
                 elements for a legal malpractice claim). Having reviewed the parties'
                 briefs and appendices, we conclude that the district court did not err.
                 Whether viewed under the NRCP 12(b)(5) or NRCP 56 standard, the
                 district court properly granted respondents' motion because there was no
                 set of facts that would entitle appellant to relief as the bankruptcy court
                 had previously determined that the Ritchie Debt was nondischargeable
                 under 11 U.S.C. § 523(a)(2) due to the fact of appellant's fraud in
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                         140 - 01 ,50 1-1
                   procuring the loan.' See Buzz Stew, LLC v. City of N. Las Vegas,    124 Nev.
224, 227-28, 181 P.3d 670, 672 (2008); Wood v. Safeway, Inc.,      121 Nev.
724, 729, 121 P.3d 1026, 1029 (2005). Thus, the district court determined
                   that appellant could not prove that respondents' failure to list the debt on
                   appellant's bankruptcy schedule caused the Ritchie Debt to be not
                   discharged. 2 As we perceive no error in the district court's determination,
                   we conclude that the district court properly granted appellant's motion to
                   dismiss or in the alternative for summary judgment. Buzz Stew, 124 Nev.
                   at 227-28, 181 P.3d at 672; Wood, 121 Nev. at 729, 121 P.3d at 1029.
                                   Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED. 3


                                                   -
                                              Hardesty


                                                                                          J.
                   Saitta

                         lAlthough appellant requested that the district court deny
                   respondents' motion under NRCP 56(f) to allow appellant to conduct
                   deposition, appellant failed to meet the requirements of the statute to
                   obtain such relief. NRCP 56(f); Choy v. Ameristar Casinos, Inc., 127 Nev.,
                   Adv. Op. 78, 265 P.3d 698, 700 (2011).

                            2Appellantargues that the district court improperly took judicial
                   notice of the bankruptcy court's order and related filings, but because
                   appellant did not object to respondents' motion for judicial notice,
                   appellant has waived this issue on appeal. Old Aztec Mine, Inc. v. Brown,
                   97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not urged in trial
                   court . . . is deemed to have been waived and will not be considered on
                   appeal.").

                           light of this order, we need not address the parties' remaining
                            3 In
                   arguments.
SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    cep
                cc:   Hon. Michael Villani, District Judge
                      Thomas J. Tanksley, Settlement Judge
                      Eglet Prince
                      Keating Law Group
                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1907A